
	
		II
		110th CONGRESS
		2d Session
		S. 3691
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2008
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Commodity Exchange Act to require reporting
		  and recordkeeping for positions involving credit-default swaps, to grant the
		  Federal Reserve Board authority over investment-bank holding companies, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Regulation Reform Act of
			 2008.
		2.Reporting and
			 recordkeeping for positions involving credit-default swaps
			(a)In
			 generalSection 2(h) of the
			 Commodity Exchange Act (7 U.S.C. 2(h)) is amended by adding at the end the
			 following:
				
					(8)Reporting and
				recordkeeping for positions involving credit-default swaps
						(A)DefinitionsIn this paragraph:
							(i)Credit-default
				swapThe term credit-default swap means a bilateral
				derivative contract that transfers, in exchange for 1 or more lump-sum or other
				payments, from 1 party to another, the risk that an entity, regardless of
				whether owned by the buyer of the protection, may experience a loss of value
				from a credit event such as a default, credit downgrade, or other contractually
				agreed-upon adverse event.
							(ii)Credit-default
				swap trading clearinghouseThe term credit-default swap
				trading clearinghouse means an approved centralized clearinghouse for
				credit-default swap trading that is designated by the Securities and Exchange
				Commission, in consultation with the Commodity Futures Trading Commission and
				the Chairman of the Board of Governors of the Federal Reserve System.
							(iii)Reportable
				contractThe term
				reportable contract means a contract, agreement, or transaction
				involving a credit-default swap, executed through a credit-default swap trading
				clearinghouse.
							(B)Use of
				credit-default swap trading clearinghousesEach credit-default
				swap trading clearinghouse—
							(i)shall be subject
				to regulation by the Commission;
							(ii)shall be
				capitalized by participants in the credit-default swap trading clearinghouse at
				a level that is sufficient to guarantee payment for trading in credit-default
				swaps; and
							(iii)may assess
				participants in the credit-default swap trading clearinghouse in an amount
				necessary to maintain a default fund for the credit-default swap trading
				clearinghouse.
							(C)RecordkeepingThe Commission, by rule, shall require any
				person holding, maintaining, or controlling any position in any reportable
				contract under this paragraph—
							(i)to maintain such records as directed by the
				Commission for a period of 5 years, or longer, if directed by the Commission;
				and
							(ii)to provide such records upon request to the
				Commission, the Department of Justice, the Securities and Exchange Commission,
				or the Federal Reserve System, as applicable.
							(D)Reporting of
				positions involving credit-default swapsThe Commission shall prescribe rules
				requiring such regular or continuous reporting of positions in reportable
				contracts in accordance with such requirements regarding size limits for
				reportable positions and the form, timing, and manner of filing such reports
				under this paragraph, as the Commission shall
				determine.
						.
			(b)Conforming
			 amendmentsSection 4a(e) of
			 the Commodity Exchange Act (7 U.S.C. 6a(e)) is amended—
				(1)in the first sentence—
					(A)by inserting , by any credit-default
			 swap trading clearinghouse (as defined in section 2(h)(8)(A)), after
			 registered by the Commission; and
					(B)by inserting , credit-default swap
			 trading clearinghouse, after derivatives transaction execution
			 facility; and
					(2)in the second sentence, by inserting
			 , by any credit-default swap trading clearinghouse (as defined in
			 section 2(h)(8)(A)), after registered by the
			 Commission.
				3.Federal Reserve
			 Board authority over investment bank holding companies
			(a)Regulation by
			 the Board of Governors of the Federal Reserve System
				(1)Rulemaking
			 requiredNot later than 90 days after the date of enactment of
			 this Act, the Board of Governors of the Federal Reserve System (in this section
			 referred to as the Board) shall issue final rules to provide for
			 the examination of the safety and soundness of, and the extent of systemic
			 financial risk posed by, any investment bank holding company organized in or
			 doing business in the United States.
				(2)Information
			 from investment bank holding companiesThe rules of the Board
			 under this section shall provide for reasonable reporting of information by
			 each investment bank holding company, to the extent necessary to carry out the
			 purposes of this section.
				(b)Rule of
			 constructionNothing in this section shall be construed as
			 negating or preempting the authority of the Securities and Exchange Commission
			 to exercise its authority over broker or dealer operations in accordance with
			 applicable provisions of law.
			(c)Exchange of
			 information on systemic riskThe Securities and Exchange
			 Commission, the Commodity Futures Trading Commission, and other appropriate
			 Federal regulatory agencies shall provide to the Board all relevant
			 information, as directed by the Board, on the activities of investment bank
			 holding companies with respect to the prevention of systemic risks posed by
			 such activities to the United States economy.
			(d)Enforcement
			 provisionsAny violation of this section or the rules of the
			 Board under this section shall be subject to the enforcement and penalty
			 provisions of the Bank Holding Company Act of 1956, in the same manner and to
			 the same extent as those provisions are applicable to violations of that Act by
			 a bank holding company (as defined in that Act).
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Board such sums as may be necessary to carry out this section.
			(f)DefinitionsFor purposes of this section, the term
			 investment bank holding company means—
				(1)any person other
			 than a natural person that owns or controls one or more brokers or dealers (as
			 those terms are defined in section 3 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78c)); and
				(2)the associated
			 persons thereof.
				(g)Conforming
			 amendmentsThe Securities Exchange Act of 1934 (15 U.S.C. 78a et
			 seq.) is amended—
				(1)in section
			 6(g)(4)(A)(iv) (15 U.S.C. 78f(g)(4)(A)(iv)), by striking and (k)
			 and inserting and (i);
				(2)in section 15(b)
			 (15 U.S.C. 78(o)(b))—
					(A)in paragraph
			 (11)(B)(vi), by striking (h), and (i) and inserting and
			 (h); and
					(B)in paragraph
			 (12)(B)(vi), by striking (h), and (i) and inserting and
			 (h);
					(3)in section
			 15A(k)(4)(C) (15 U.S.C. 78o–3(k)(4)(C)), by striking and (k) and
			 inserting and (i); and
				(4)in section 17 (15
			 U.S.C. 78q)—
					(A)by striking
			 subsections (i) and (j); and
					(B)by redesignating
			 subsection (k) as subsection (i).
					4.Regulations on
			 clearinghouse operations and fraudulent, deceptive, and manipulative
			 acts
			(a)Rulemaking
			 requiredNot later than 90 days after the date of enactment of
			 this Act, the Securities and Exchange Commission, in consultation with the
			 Board of Governors of the Federal Reserve System and the Commodity Futures
			 Trading Commission, shall issue final rules—
				(1)to designate
			 clearinghouses for credit-default swaps; and
				(2)to prohibit
			 fraudulent, deceptive, or manipulative acts or practices in connection with
			 credit-default swaps.
				(b)CriteriaRules
			 of the Commission under this section shall require that clearinghouses—
				(1)are capitalized
			 by participants to a level adequate to guarantee payments; and
				(2)are authorized to
			 assess members for a default fund.
				(c)Required use of
			 clearinghousesAny person that engages in a credit-default swap
			 transaction shall utilize a clearinghouse designated by the Commission for such
			 purpose in accordance with the rules issued under subsection (a).
			5.Establishing an
			 independent, bipartisan commission
			(a)Commission
			 establishmentThere is established a temporary commission to be
			 known as the Commission on Financial Regulatory Reform (referred to in this
			 section as the Commission). The Commission shall review the
			 financial regulatory structure and propose a comprehensive framework for
			 fundamental reform of financial regulation in the United States.
			(b)Functions of
			 the Commission
				(1)In
			 generalThe Commission shall conduct a top-to-bottom review of
			 the Nation’s existing financial regulatory structure and the contribution of
			 the current structure to the stability or instability of financial markets, in
			 order to develop a comprehensive framework for—
					(A)reforming the
			 laws governing our Nation’s financial markets;
					(B)strengthening and
			 reconstituting regulatory agencies; and
					(C)improving
			 transparency and oversight.
					(2)AnalysisIn
			 the course of its activities, the Commission shall analyze—
					(A)the impact of the
			 financial regulatory structure on the health and stability of the United States
			 economy;
					(B)the strength,
			 sustainability, and competitiveness of the Nation’s financial institutions;
			 and
					(C)the financial
			 well-being of American taxpayers, investors, and businesses.
					(3)ConsiderationsThe
			 Commission shall review and consider all aspects of financial regulation,
			 including the regulation of—
					(A)bank holding
			 companies, financial holding companies, commercial banks, investment banks,
			 thrifts, credit unions, and industrial loan companies;
					(B)payment and
			 settlement systems;
					(C)hedge funds,
			 private equity funds, and the markets for alternative investments;
					(D)special purpose
			 vehicles and off-balance sheet financing for financial companies;
					(E)the
			 securitization of mortgages and other assets;
					(F)exchange-based,
			 electronic, and over-the-counter markets for financial derivative
			 products;
					(G)the mortgage
			 finance industry, including mortgage brokers and mortgage lending
			 institutions;
					(H)equity markets,
			 including short-selling practices, and commodity futures markets; and
					(I)the insurance
			 industry and its role in the financial markets.
					(c)Powers of the
			 Commission
				(1)In
			 general
					(A)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 Act—
						(i)hold such
			 hearings and sit and act at such times and places, take such testimony, receive
			 such evidence, administer such oaths; and
						(ii)require the
			 attendance and testimony of such witnesses and the production of such books,
			 records, correspondence, memoranda, papers, and documents, as the Commission or
			 such designated subcommittee or designated member may determine
			 advisable.
						(B)First
			 meetingThe first meeting of the Commission shall occur not later
			 than 30 days after the date of enactment of this Act.
					(2)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 its duties under this Act.
				(3)Information
			 from Federal agencies
					(A)In
			 generalThe Commission is authorized to secure directly from any
			 executive department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government, information, suggestions,
			 estimates, and statistics for the purposes of this Act. Each department,
			 bureau, agency, board, commission, office, independent establishment, or
			 instrumentality shall, to the extent authorized by law, furnish such
			 information, suggestions, estimates, and statistics directly to the Commission,
			 upon request made by the chairman, the chairman of any subcommittee created by
			 a majority of the Commission, or any member designated by a majority of the
			 Commission.
					(B)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
					(4)Assistance from
			 Federal agencies
					(A)General
			 services administrationThe Administrator of General Services
			 shall provide to the Commission on a reimbursable basis administrative support
			 and other services for the performance of the Commission's functions.
					(B)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in subparagraph (A), departments and agencies of the United States may provide
			 to the Commission such services, funds, facilities, staff, and other support
			 services as they may determine advisable and as may be authorized by
			 law.
					(5)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
				(6)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
				(d)Non-applicability
			 of Federal Advisory Committee Act
				(1)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission.
				(2)Public meetings
			 and release of public versions of reportsThe Commission
			 shall—
					(A)hold public
			 hearings and meetings to the extent appropriate; and
					(B)release public
			 versions of the reports required under this Act.
					(3)Public
			 hearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of information provided to or
			 developed for or by the Commission as required by any applicable statute,
			 regulation, or Executive order.
				(e)Composition
				(1)In
			 generalThe Commission shall be composed of 12 members, selected
			 not later than 15 days after the date of enactment of this Act, of whom—
					(A)three persons
			 shall be appointed by the majority leader of the Senate, after consultation
			 with the Chairman of the Committee on Banking, Housing and Urban
			 Affairs;
					(B)three persons
			 shall be appointed by the minority leader of the Senate, after consultation
			 with the ranking minority members of the Committee on Banking, Housing and
			 Urban Affairs;
					(C)three persons
			 shall be appointed by the Speaker of the House of Representatives, after
			 consultation with the Chairman of the Committee on Financial Services;
			 and
					(D)three persons
			 shall be appointed by the minority leader of the House of Representatives,
			 after consultation with the ranking minority member of the Committee on
			 Financial Services.
					(2)QualificationsAn
			 individual appointed may not be an officer or employee of the Federal
			 Government or any State or local government. It is the sense of Congress that
			 individuals appointed to the Commission should have national recognition as
			 financial sector experts, and may include former government officials, private
			 market participants, and representatives of the academic community,
				(3)OfficersOfficers
			 of the Commission are to be chosen by the Commission’s membership.
				(f)Final report of
			 CommissionNot later than 120 days after the date of the
			 enactment of this Act, the Commission shall submit to the President and
			 Congress a final report containing such findings, conclusions, and
			 recommendations for corrective measures as have been agreed to by a majority of
			 committee members.
			(g)Compensation of
			 Commission staff
				(1)In
			 general
					(A)Appointment and
			 compensationThe chairman, in consultation with vice chairman, in
			 accordance with rules agreed upon by the Commission, may appoint and fix the
			 compensation of a staff director and such other personnel as may be necessary
			 to enable the Commission to carry out its functions, without regard to the
			 provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title relating to classification and
			 General Schedule pay rates, except that no rate of pay fixed under this
			 subsection may exceed the equivalent of that payable for a position at level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
					(B)Personnel as
			 Federal employees
						(i)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
						(ii)Members of
			 CommissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
						(2)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
				(3)Consultant
			 servicesThe Commission is authorized to procure the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, but at rates not to exceed the daily rate paid a person occupying
			 a position at level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
				(h)Compensation
			 and travel expenses
				(1)CompensationEach
			 member of the Commission may be compensated at not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which that member is engaged in the actual performance of
			 the duties of the Commission.
				(2)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
				(i)Reports of
			 Commission; termination
				(1)Interim
			 reportsThe Commission may submit to the President and Congress
			 interim reports containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of Commission
			 members.
				(2)Final
			 reportNot later than 6 months after the date of the enactment of
			 this Act, the Commission shall submit to the President and Congress a final
			 report containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of Commission
			 members.
				(3)Termination
					(A)In
			 generalThe Commission, and all the authorities of this Act,
			 shall terminate 60 days after the date on which the final report is submitted
			 under paragraph (2).
					(B)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in subparagraph (A) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress concerning
			 its reports and disseminating the final report.
					(j)Funding
				(1)Transfer from
			 the Department of the Treasury TARP programOf the amounts
			 authorized to be appropriated by this Act and made available in Public Law for
			 the Troubled Asset Relief Program established under the Emergency Economic
			 Stabilization Act of 2008, not to exceed $5,000,000 shall be available for
			 transfer to the Commission for purposes of the activities of the Commission
			 under this Act, and including assistance for participating Federal
			 agencies.
				(2)Duration of
			 availabilityAmounts made available to the Commission under
			 paragraph (1) shall remain available until the termination of the
			 Commission.
				
